


Exhibit 10.4
The Pantry, Inc.
Board of Directors' Compensation Program
Sixth Amendment


The Compensation Program for designated independent members of the Board of
Directors is as follows:


Quarterly Retainer:
$7,500 paid in cash on a calendar quarterly basis, prorated as applicable.



Committee Chair Retainer:
The following additional amounts in cash on a calendar quarterly basis for each
committee chair, prorated as applicable: $3,750 for Audit and Finance Committee
Chair, $3,750 for Compensation & Organization Committee Chair, and $2,500 for
Corporate Governance and Nominating Committee Chair.



Quarterly Independent Chairman Retainer:
$18,750 paid in cash on a calendar quarterly basis, prorated as

applicable.
Board Meeting Fees:
$2,500 per meeting attended in person or by approved video conference. Paid in
cash plus reimbursement of travel and lodging expenses. If attendance is
telephonic, the fee will be $1,250.

Committee Meeting Fee:
$1,000 per meeting attended in person or by approved video conference. Paid in
cash plus reimbursement of travel and lodging expenses. If attendance is
telephonic, the fee will be $500.

Ad-hoc/Special Meetings:
Compensation requires a quorum be present and minutes be submitted.

Ad-hoc/Special Committees:
Compensation to be determined, as applicable.

Initial Equity Grant:
Each new director shall receive, upon his/her initial election or appointment
(as the case may be), an initial equity grant having an aggregate economic value
of $70,000 on the date of grant in the restricted stock, restricted stock units
or a combination at the director's election, as follows:



(1)
shares of restricted stock where the restrictions shall lapse on the earlier of
the date of the next Annual Meeting of Shareholders or thirteen (13) months from
the Grant Date (the "Restricted Stock Choice"); or

(2)
restricted stock units ("RSUs") which shall vest in full on the earlier of the
date of the next Annual Meeting of Shareholders or thirteen (13) months from the
Grant Date and the shares are delivered upon termination of a Board member's
services (the "RSU Choice").

Directors appointed to serve less than a full term (e.g., to fill out a term)
will have the aggregate economic value of their initial equity grant prorated
accordingly.


The lapsing of restrictions on the restricted stock and RSUs shall be
conditioned upon continued service as a participating member of the Board
(including attendance at least 3 meetings per year).
For purposes of determining the shares of restricted stock or RSUs to be granted
once a director has made his or her choice regarding the form of the award, the
economic value of a share of restricted stock or a RSU shall equal the closing
price fair market value of a share of the Company's common stock on the date of
grant.




--------------------------------------------------------------------------------




Annual Equity Grant:
Each year, upon a director's re-election to the Board, he or she shall receive
an annual equity grant with an aggregate economic value of $70,000 on the date
of grant in the form of restricted stock, RSUs or a combination, at the
director's election. The terms of these awards shall be as described in the
Restricted Stock Choice and RSU Choice above, and the same continued service
requirements, valuation methodologies, and approval requirements shall apply.



_____________________________________________________________________________________________
Effective Date:
The effective date of this Sixth Amendment is January 21, 2014.





